Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Claim Rejections - 35 USC § 112(a)
1a. Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent Claims 21, 28 and 35 cite “hypertext transfer protocol” which was not described in the specification. 
Thus, the claims are based on new subject matters and fail to comply with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ).
All dependent claims are rejected based on the dependency of parent claims.


Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


2a. Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 20100070618 A1) in view of Huebner (US 20100082988 A1) and Frei (US 20140006552 A1).

2b. Summary of the Cited Prior Art
Kim discloses a method for configuring a ubiquitous sensor network (USN) system with routers and servers (Fig 1-8).
Huebner discloses a method for sensor network hash key distribution (Fig 1-5).
Frei discloses a method for managing sensor network connection between devices (Fig 1-15D).

2c. Claim Analysis
Regarding Claim 21, Kim discloses:
A method, comprising
[(Kim discloses a method of configuring a sensor network by a router, see:
[Abstract] In a ubiquitous sensor network (USN) system having a router and a sensor node connectable to a detachable memory device, a sensor network configuration information including a sensor network identification is received from the detachable memory device under control of the router.  The sensor network configuration information including the sensor network identification is received from the detachable memory device under control of the sensor node.  A sensor network is configured based on the sensor network identification under control of at least one of the router and the sensor node.  Accordingly, the USN system may be automatically configured by using the detachable memory devices including the sensor network configuration information. 
	Fig 1-8)];
transmitting, by a sensor data control system using a hypertext transfer protocol, a configuration message for delivery to a wireless node that supports one or more sensors
[(Kim discloses a router, or controller, transmits a configuration message to a sensor node, see:
[0078] A router 120 receives a sensor network configuration information including a sensor network identification 610 and a sensor node information list 628 from a detachable memory device (step S510). 
 	[0079] A sensor node 110 receives the sensor network configuration information including the sensor network identification 610 from the detachable memory device (step S520). 
	Fig 5, Steps S510-S530, see also Fig 1-4)];
the configuration message including configuration information that enables the wireless node to change at least one configuration setting
[(Kim discloses sensor configuration information that enable to correct, or change sensor configuration setting, see:
[0051] The router configuration information 700 may include a router identification 710, a router information block 720, and a router configuration information block 730.  The router identification 710 is an identifier of the router 120.  The router information block 720 is information on the router 120.  The router configuration information block 730 stores a required portion of the sensor network configuration information 600.  The router configuration information block 730 may be used for correcting the sensor network configuration information 600 as needed. 
[0009] In the step (a), the sensor network configuration information further including a sensor node information list may be received where the sensor node information list includes information of the sensor node configuring the sensor network.  In this case, in the step (c), the router may be connected to the sensor node based on the sensor network identification under control of the sensor node, and the sensor network may be reconfigured based on the sensor node information under control of the router. 
	[0018] Further, the USN system may be reconfigured by using the server information list and/or the sensor node information list included in the sensor network configuration information. 
	[0083] The ubiquitous network system may be automatically configured by using the detachable memory devices according to example embodiments of the present invention.  The ubiquitous network system may be reconfigured by using the server information list and/or the sensor node information list included in the sensor network configuration information according to example embodiments of the present invention. 
	Fig 5, Steps S510-S530, see also Fig 1-4 and 6-8)].
	Kim does not disclose about hypertext transfer protocol and hash.
	However, Huebner discloses;
comparing, by the sensor data control system, a first configuration hash value generated based on current configuration settings of the wireless node to a second configuration hash value generated based on the configuration information
	[(Huebner discloses generating hash key during sensor configuration, evaluate the current hash key via table lookup, and update the hash key if outdate, see:
	[0019] Sensor nodes and the KMB, which can be implemented as a smartcard used in conjunction with a workstation, can be pre-encoded with a secret key.  Alternatively, the KMB can generate a secret key for use with a sensor when the sensor is first configured by the customer.  The sensor and the KMB then utilize the secret key to authenticate each other whenever the KMB provides keying material to the sensor.  Once authenticated, the sensor node transmits its ID to the KMB, which then calculates keying material for the sensor.  The calculated keying material is then encrypted with the secret key or a secret generated from that secret key by using a hash function or similar.  Keying material is then transmitted to the sensor, which in turn acknowledges receipt of the keying material.  Sensor nodes can then employ the keying material to establish pairwise keys with other sensor nodes. 
	[0032] FIG. 4 illustrates a method 70 of distributing and/or updating keying material to a sensor node from a KMB after installation and/or configuration of the sensor node in a WSN.  At 72, an authentication procedure is performed between the sensor node and the KMB, such as by verifying a secret key common to the sensor and the KMB, where the secret key is pre-encoded to the sensor and KMB during manufacture, generated by the KMB during initial setup, etc. At 74, the KMB receives node identification information (e.g., a node ID or the like) that permits the KMB to identify the node and evaluate information associated with the node via a table lookup of information stored in a PIN-protected memory of the KMB.  At 76, the KMB calculates keying material for the node, based in part on the node's ID, status of existing keying material at the node (e.g., expired, current or up-to-date, etc.), keying material seed stored in the KMB, etc. The KMB transmits the new keying material to the node at 78.  The node then transmits an acknowledgement of receipt of the new keying material, at 80.  The new keying material is employed by the node to generate pairwise keys with other device to which it is coupled, between multiple nodes, between the node and the workstation, etc. Those pairwise keys are used afterwards to provide further security services. 
	Fig 4, step 76-78; see also Fig 3 and 5)];
when the comparison indicates that the first configuration hash value is different from the second configuration hash value, retransmitting, by the sensor data control system, the configuration message using the hypertext transfer protocol
[(Huebner discloses generating hash key during sensor configuration, evaluate the current hash key via table lookup, and update the hash key if outdate, see:
[0032] FIG. 4 illustrates a method 70 of distributing and/or updating keying material to a sensor node from a KMB after installation and/or configuration of the sensor node in a WSN.  At 72, an authentication procedure is performed between the sensor node and the KMB, such as by verifying a secret key common to the sensor and the KMB, where the secret key is pre-encoded to the sensor and KMB during manufacture, generated by the KMB during initial setup, etc. At 74, the KMB receives node identification information (e.g., a node ID or the like) that permits the KMB to identify the node and evaluate information associated with the node via a table lookup of information stored in a PIN-protected memory of the KMB.  At 76, the KMB calculates keying material for the node, based in part on the node's ID, status of existing keying material at the node (e.g., expired, current or up-to-date, etc.), keying material seed stored in the KMB, etc. The KMB transmits the new keying material to the node at 78.  The node then transmits an acknowledgement of receipt of the new keying material, at 80.  The new keying material is employed by the node to generate pairwise keys with other device to which it is coupled, between multiple nodes, between the node and the workstation, etc. Those pairwise keys are used afterwards to provide further security services. 
	Fig 4, step 76-78; see also Fig 3 and 5)].
Further, Frei discloses about hypertext transfer protocol.
transmitting, by a sensor data control system using a hypertext transfer protocol, a configuration message for delivery to a wireless node that supports one or more sensors
[(Frei discloses using HTTP (hypertext transfer protocol) for configuring network devices, see:
[0097] In some embodiments, if interfacing device 200 has not been configured, interfacing device 200 can configure wireless network interface 216 to function as an access point. The user can use a personal computing device to gain access to the access point by connecting to a wireless LAN associated with interfacing device 200 (e.g., the user can determine an SSID and passcode for the wireless LAN, for example, from printed text on the chassis of interfacing device 200). Once the user's computing device is connected to the access point, interfacing device 200 can provide a configuration GUI to the user, for example, via an HTTP (hypertext transfer protocol) session.
Figs 3A-3B, see also Figs 4A-10)];
the configuration message using the hypertext transfer protocol.
[(Frei discloses using HTTP (hypertext transfer protocol) for configuring network devices, see:
[0097] In some embodiments, if interfacing device 200 has not been configured, interfacing device 200 can configure wireless network interface 216 to function as an access point. The user can use a personal computing device to gain access to the access point by connecting to a wireless LAN associated with interfacing device 200 (e.g., the user can determine an SSID and passcode for the wireless LAN, for example, from printed text on the chassis of interfacing device 200). Once the user's computing device is connected to the access point, interfacing device 200 can provide a configuration GUI to the user, for example, via an HTTP (hypertext transfer protocol) session.
Figs 3A-3B, see also Figs 4A-10)].
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Kim’s method for configuring a ubiquitous sensor network (USN) system with routers and servers with Huebner’s method for sensor network hash key distribution and Frei’s method for managing sensor network connection between devices with the motivation being to provide an easy, secure, and reliable security key distribution and management in a network (Huebner, Para [0002]) and to improve convenience, comfort, energy efficiency, and security (Frei Para [0017]).

Regarding Claim 22, Kim does not disclose about activation.
However, Huebner discloses: 
wherein the at least one configuration setting enables activation of one or more sensors supported by the wireless node from a deactivated state
[(see:
[0033] FIG. 5 illustrates a method 90 of generating and distributing keying material for sensor nodes in a WSN, in accordance with one or more aspects described herein.  At 92, random seed information is stored to memory in a KMB during manufacture, which permits the KMB to initiate a cryptographically secure random generator.  For instance, during the manufacturing process, a parameter is stored in a PIN-protected memory area in the KMB.  The parameter, namely a random seed for the initialization of the cryptographically secure random generator, is also stored in the security service provider's vault for KMB replication purposes.  At 94, upon activation of the KMB, such as by employing a security domain-specific user authentication protocol at the customer tool or workstation, the KMB sends a message to the workstation.  At this point, the keying material of all WSN nodes is marked as "expired." For instance, the KMB contains a look-up table containing WSN node IDs and a tag for each node indicating that the keying material of a given WSN node is either "expired" or "up-to-date." When a WSN node, whose keying material is expired, is brought to a device (e.g., a battery loader, a patient monitor, etc.) connected to the workstation, it is placed into a "keying material update" state, at 96.  At 98, an authentication procedure between the WSN node and the KMB is initialized to verify that both the WSN node and the KMB are legitimate, and the KMB requests another security domain-specific user authentication in order to provide key management functionalities. 
Fig 4, step 76-78; see also Fig 3 and 5)].
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Kim’s method for configuring a ubiquitous sensor network (USN) system with routers and servers with Huebner’s method for sensor network hash key distribution and Frei’s method for managing sensor network connection between devices with the motivation being to provide an easy, secure, and reliable security key distribution and management in a network (Huebner, Para [0002]) and to improve convenience, comfort, energy efficiency, and security (Frei Para [0017]).

Regarding Claim 23, Kim discloses:
wherein the at least one configuration setting enables a change of a measurement resolution of one or more sensors supported by the wireless node
[(Kim discloses sensor configuration information that enable to correct, or change sensor configuration setting, see:
[0051] The router configuration information 700 may include a router identification 710, a router information block 720, and a router configuration information block 730.  The router identification 710 is an identifier of the router 120.  The router information block 720 is information on the router 120.  The router configuration information block 730 stores a required portion of the sensor network configuration information 600.  The router configuration information block 730 may be used for correcting the sensor network configuration information 600 as needed. 
Fig 5, Steps S510-S530, see also Fig 1-4 and 6-8)].

Regarding Claim 24, Kim discloses:
wherein the at least one configuration setting enables a change of a polling frequency of the wireless node
[(Kim discloses sensor configuration information that enable to correct, or change sensor configuration setting, see:
[0051] The router configuration information 700 may include a router identification 710, a router information block 720, and a router configuration information block 730.  The router identification 710 is an identifier of the router 120.  The router information block 720 is information on the router 120.  The router configuration information block 730 stores a required portion of the sensor network configuration information 600.  The router configuration information block 730 may be used for correcting the sensor network configuration information 600 as needed. 
Fig 5, Steps S510-S530, see also Fig 1-4 and 6-8)].
 
Regarding Claim 25, Kim discloses:
wherein the at least one configuration setting enables a change of a sampling frequency by one or more sensors supported by the wireless node
[(Kim discloses sensor configuration information that enable to correct, or change sensor configuration setting, see:
[0051] The router configuration information 700 may include a router identification 710, a router information block 720, and a router configuration information block 730.  The router identification 710 is an identifier of the router 120.  The router information block 720 is information on the router 120.  The router configuration information block 730 stores a required portion of the sensor network configuration information 600.  The router configuration information block 730 may be used for correcting the sensor network configuration information 600 as needed. 
Fig 5, Steps S510-S530, see also Fig 1-4 and 6-8)].
 
Regarding Claim 26, Kim discloses:
wherein the at least one configuration setting enables a change of a device address or register address for a Modbus interface command generated by the wireless node
[(Kim discloses sensor configuration information that enable to correct, or change sensor configuration setting, see:
[0007] In a ubiquitous sensor network (USN) system having a router and a sensor node connectable to a detachable memory device, according to the method of configuring the USN system, a sensor network configuration information including a sensor network identification is received from the detachable memory device under control of the router (step (a)).  The sensor network configuration information including a sensor network identification is received from the detachable memory device under control of the sensor node (step (b)).  A sensor network is configured based on the sensor network identification under control of at least one of the router and the sensor node (step (c)).  For example, the sensor network identification may correspond to a unique serial number of the detachable memory device. 
[0051] The router configuration information 700 may include a router identification 710, a router information block 720, and a router configuration information block 730.  The router identification 710 is an identifier of the router 120.  The router information block 720 is information on the router 120.  The router configuration information block 730 stores a required portion of the sensor network configuration information 600.  The router configuration information block 730 may be used for correcting the sensor network configuration information 600 as needed. 
Fig 5, Steps S510-S530, see also Fig 1-4 and 6-8)].
 
Regarding Claim 27, Kim discloses:
wherein the at least one configuration setting enables a change of a state in an actuator device
	[(Kim discloses sensor configuration information that enable to correct, or change sensor configuration setting, see:
[0007] In a ubiquitous sensor network (USN) system having a router and a sensor node connectable to a detachable memory device, according to the method of configuring the USN system, a sensor network configuration information including a sensor network identification is received from the detachable memory device under control of the router (step (a)).  The sensor network configuration information including a sensor network identification is received from the detachable memory device under control of the sensor node (step (b)).  A sensor network is configured based on the sensor network identification under control of at least one of the router and the sensor node (step (c)).  For example, the sensor network identification may correspond to a unique serial number of the detachable memory device. 
[0051] The router configuration information 700 may include a router identification 710, a router information block 720, and a router configuration information block 730.  The router identification 710 is an identifier of the router 120.  The router information block 720 is information on the router 120.  The router configuration information block 730 stores a required portion of the sensor network configuration information 600.  The router configuration information block 730 may be used for correcting the sensor network configuration information 600 as needed. 
Fig 5, Steps S510-S530, see also Fig 1-4 and 6-8)].

Regarding Claims 28-34, the claims disclose similar features as of Claims 21-27, and are rejected based on the same rationales of Claims 21-27. Further, Claims 28-34 discloses the same operations of Claims 21-27, but are performed by a receiver.

Regarding Claims 35-40, the claims disclose similar features as of Claims 21-22, 25, 24, 26 and 27, and are rejected based on the same rationales of Claims 21-22, 25, 24, 26 and 27.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNG LIU/Primary Examiner, Art Unit 2473